      Case 17-61325-lrc          Doc 13     Filed 09/12/19 Entered 09/12/19 12:06:39                  Desc Order
                                             Clos. 7 NA Page 1 of 1



                                    UNITED STATES BANKRUPTCY COURT

                                             Northern District of Georgia


In     Debtor(s)
Re:    Chateau Restoration, LLC                              Case No.: 17−61325−lrc
       3205 South Cherokee Lane                              Chapter: 7
       Woodstock, GA 30188                                   Judge: Lisa Ritchey Craig

       27−3416913




                    ORDER APPROVING TRUSTEE'S REPORT OF NO DISTRIBUTION,
                          DISCHARGING TRUSTEE AND CLOSING ESTATE



It appearing to the Court that

                                                    S. Gregory Hays



the Trustee in said case, has filed a report of no distribution and that said Trustee has performed all other and further
duties as required in the administration of said estate;

IT IS THEREFORE ORDERED that said report be and it hereby is approved and that the said estate be and it
hereby is closed; that the Trustee be and hereby is discharged from and relieved of the trust.




                                                             Lisa Ritchey Craig
                                                             United States Bankruptcy Judge


Dated: September 12, 2019
Form 184
